Citation Nr: 0639021	
Decision Date: 12/14/06    Archive Date: 01/04/07

DOCKET NO.  02-06 378	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Diego, California


THE ISSUE

Entitlement to service connection for coronary artery 
disease, status post-myocardial infarction and bypass graft, 
claimed as secondary to post-traumatic stress disorder 
(PTSD).


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

M. Katz, Associate Counsel


REMAND

The veteran served on active duty from March 1966 to February 
1970.  This case comes to the Board of Veterans' Appeals 
(Board) from a July 2000 rating decision.

The veteran claims that his current coronary artery disease 
is related to his service-connected PTSD.  In July 2000, the 
veteran was granted service connection for PTSD (with an 
effective date of June 1999, the date of claim) as a result 
of psychological trauma while in combat in the Vietnam era.  
The veteran has asserted that the stress of his PTSD was a 
cause in fact of his current heart disease.

The veteran's VA treatment records indicate treatment for 
coronary artery disease and the residuals of the related 
surgery.  The veteran has asserted in written statements and 
in testimony before the undersigned judge that a VA 
cardiologist suggested to him that the stress of his PTSD put 
him at a higher risk of heart problems.  As the veteran has 
not been afforded a VA examination to determine if such an 
etiological opinion is in fact valid, this must be done prior 
to adjudication of his claim

Accordingly, the case is REMANDED back to the RO via the 
Appeals Management Center for the following action:

1.  Schedule the veteran for a VA 
examination.  The examiner should review 
the entire case file in conjunction with 
the examination and perform any tests 
deemed necessary and answer the following 
questions:

a. Does the veteran currently have a 
heart disorder and, if so, is it at 
least as likely as not that his current 
heart disorder was caused by the 
service-connected PTSD?  b.  If not 
directly caused by PTSD, is it at least 
as likely as not that the heart 
disorder was aggravated by the service 
connected PTSD.

A complete rationale for any opinions 
expressed should be set forth for the 
record.  

2.  Review the examination report and if 
it is inadequate for any reason, return it 
for revision.

3.  Thereafter, if the claim on appeal 
remains denied, provide the veteran and 
his representative with a supplemental 
statement of the case which summarizes the 
evidence and analyzes all pertinent legal 
authority.  Allow appropriate time for 
response.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  All 
claims remanded by the Board or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



____________________________________________
C. W. SYMANSKI
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


